Court of Appeals
                        First District of Texas
                               BILL OF COSTS

                                No. 01-13-00785-CV

                                   David Pollitt

                                        v.

                              Computer Comforts, Inc.

        NO. 11CV1203 IN THE 212TH DISTRICT COURT OF GALVESTON COUNTY



  TYPE OF FEE       CHARGES         PAID/DUE            STATUS     PAID BY
      MT FEE         $15.00         01/19/2015           E-PAID        ANT
      MT FEE         $10.00         01/14/2015           E-PAID        ANT
      MT FEE         $10.00         03/17/2014           E-PAID        ANT
      COPIES         $1.00          03/13/2014            PAID         APE
      MT FEE         $10.00         12/17/2013           E-PAID        ANT
SUPP CLK RECORD     $207.00         12/10/2013          UNKNOWN        UNK
   E-TXGOV FEE       $5.00          11/25/2013           E-PAID        ANT
   E-TXGOV FEE       $5.00          10/24/2013           E-PAID        ANT
   CLK RECORD       $236.00         10/08/2013            PAID         ANT
   RPT RECORD       $564.00         09/30/2013            PAID         ANT
   E-TXGOV FEE       $5.00          09/29/2013           E-PAID        ANT
   E-TXGOV FEE       $5.00          09/25/2013           E-PAID        ANT
   E-TXGOV FEE       $5.00          09/15/2013           E-PAID        ANT
   E-TXGOV FEE       $5.00          09/15/2013           E-PAID        ANT
      FILING        $175.00         09/13/2013           E-PAID        ANT
STATEWIDE EFILING    $20.00         09/13/2013           E-PAID        ANT
  E-TXGOV FEE                 $5.00           09/13/2013               E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,281.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this April 17, 2015.